ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_04_FR.txt.                                                                               279




      DE
       u CLARATION COMMUNE DE MM. LES JUGES SHI
                     ET KOROMA

[Traduction]

   Doutes sérieux concernant l’interprétation « par implication » de la convention
contre le génocide selon laquelle un Etat peut être considéré comme ayant direc-
tement commis le crime de génocide — La Convention envisage le jugement et le
châtiment d’individus pour le crime de génocide et non la responsabilité pénale
de l’Etat en tant que tel — L’objet de l’interprétation d’un traité est de déter-
miner le sens de ses dispositions entendu au moment où il a été négocié et conclu
— Article 31 de la convention de Vienne sur le droit des traités : un traité doit
être interprété suivant le sens ordinaire à attribuer à ses termes dans leur
contexte et à la lumière de son objet et de son but — La Convention oblige les
Etats parties à s’engager à prévenir la commission d’un génocide et à punir les
personnes qui en sont responsables.
   Valeur humanitaire intrinsèque de la conclusion de l’arrêt et impératif juri-
dique primordial établi à l’article I de la Convention obligeant l’Etat à faire ce
qu’il peut, selon ses moyens et le droit, pour essayer, lorsqu’il sait ou devrait
savoir qu’il existe un risque grave qu’un génocide soit commis, d’empêcher qu’il
le soit — L’obligation de prévention requiert l’identification claire d’une occa-
sion manquée d’agir — Dans ses résolutions adoptées en vertu du chapitre VII,
le Conseil de sécurité a clairement averti de l’imminence du risque humanitaire
grave posé par toute avance des unités paramilitaires des Serbes de Bosnie sur
Srebrenica et ses environs — M. Milošević aurait pu et aurait dû exercer les
pressions qu’il était en mesure d’exercer pour essayer d’empêcher le génocide à
Srebrenica.

   1. Nous doutons plus que sérieusement de l’interprétation donnée
dans l’arrêt à la convention contre le génocide, à savoir qu’un Etat peut
être considéré comme ayant directement commis le crime de génocide.
Cette interprétation est non seulement hautement contestable, mais aussi
incompatible avec l’objet et le but de la Convention ainsi qu’avec son
libellé et son sens ordinaire. Instrument de droit pénal international, la
Convention envisage le jugement et le châtiment d’individus pour le
crime de génocide. Elle n’impose aucune responsabilité pénale à l’Etat en
tant qu’Etat. De fait, elle n’aurait pu le faire lorsqu’elle a été adoptée car
à l’époque la notion de crime d’Etat ne faisait pas partie du droit inter-
national, et même aujourd’hui le droit international général ne reconnaît
pas la responsabilité pénale de l’Etat. Nous ne souscrivons donc pas à
cette interprétation large de la Convention qui aboutit à un résultat
contraire au sens ordinaire de celle-ci. La Cour a souligné que « [l]’inter-
prétation doit être fondée avant tout sur le texte du traité lui-même »
(affaire du Différend territorial (Jamahiriya arabe libyenne/Tchad), arrêt,
C.I.J. Recueil 1994, p. 22, par. 41). Il convient aussi de souligner que le
but de l’interprétation d’un traité est de déterminer le sens que les parties

                                                                              240

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                280

sont réputées avoir eu l’intention de lui donner lorsqu’elles l’ont négocié
et conclu, et non de parvenir à un résultat souhaité. C’est pourquoi il
n’est pas du pouvoir de la Cour de donner à un traité une interprétation
arbitraire et subjective qui va à l’encontre du sens ordinaire de ses termes
et de l’intention des parties.
   2. Selon les règles d’interprétation énoncées à l’article 31 de la conven-
tion de Vienne sur le droit des traités, un traité doit être interprété de
bonne foi suivant le sens ordinaire à attribuer à ses termes dans leur
contexte et à la lumière de son objet et de son but. Les mêmes règles
donnent la primauté à l’intention des parties au moment où le traité
a été conclu, et en particulier au sens qu’elles donnaient aux mots et
expressions à l’époque. Selon Jennings et Watts :
       « Un traité doit être interprété à la lumière des règles générales du
    droit international en vigueur au moment où il a été conclu — le droit
    dit intertemporel. Cela découle du principe général selon lequel un fait
    juridique doit être apprécié à la lumière du droit qui lui est contem-
    porain. De même, les termes d’un traité doivent normalement être
    interprétés selon la signification qu’ils avaient au moment où le traité
    a été conclu, et à la lumière des circonstances qui prévalaient alors.
       Néanmoins, à certains égards, l’interprétation des dispositions
    d’un traité ne peut être dissociée de l’évolution du droit postérieur à
    son adoption. Ainsi, même si lorsqu’il a été conclu un traité n’était
    pas en conflit avec une règle du jus cogens, il sera caduc si ultérieu-
    rement apparaît une nouvelle règle du jus cogens avec laquelle il est
    en conflit. De même, les concepts consacrés dans un traité peuvent
    n’être pas statiques mais évoluer, auquel cas leur « interprétation ne
    peut pas ne pas être affectée par le développement ultérieur du
    droit... De plus, un instrument international doit être interprété et
    appliqué dans le cadre de l’ensemble de l’ordre juridique qui prévaut
    au moment où il est interprété. »
       Si dans certaines circonstances ces considérations peuvent neutra-
    liser dans une certaine mesure l’application du droit intertemporel,
    ce droit n’en continuera pas moins de fournir, même dans de telles
    circonstances, au moins un point de départ pour aboutir à l’inter-
    prétation correcte du traité. » (Oppenheim’s International Law, vol. I,
    1992, p. 1281-1282 ; notes de bas de page omises.)
   3. L’objet et le but de la convention contre le génocide sont de préve-
nir et de réprimer le crime de génocide et, en tant qu’elle reflète les prin-
cipes de Nuremberg, la Convention est dirigée contre les individus et non
contre l’Etat. La Convention oblige les Etats parties à punir les personnes
responsables d’un génocide, et l’article III énumère les infractions punis-
sables en relation avec ce crime. L’article IV prévoit que les personnes
ayant commis l’un quelconque des actes énumérés à l’article III seront
punies, qu’elles soient des gouvernants, des fonctionnaires ou des parti-
culiers. Les responsabilités des Etats parties sont énoncées en des termes
différents, et l’article V les oblige à cet égard à prendre les mesures légis-

                                                                          241

         APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                   281

latives nécessaires pour assurer l’application des dispositions de la
Convention, et notamment à prévoir des sanctions pénales efficaces contre
les personnes coupables de génocide ou de l’un quelconque des actes énu-
mérés à l’article III. L’article VI dispose que les personnes accusées de
génocide ou de l’un quelconque des autres actes punissables seront tra-
duites devant les tribunaux nationaux ou internationaux compétents.
L’article VII stipule que le génocide n’est pas considéré comme un crime
politique et exige des parties qu’elles accordent l’extradition, tandis que
l’article VIII dispose :
        « Toute Partie contractante peut saisir les organes compétents de
     l’Organisation des Nations Unies afin que ceux-ci prennent, confor-
     mément à la Charte des Nations Unies, les mesures qu’ils jugent
     appropriées pour la prévention et la répression des actes de génocide
     ou de l’un quelconque des autres actes énumérés à l’article III. »
   4. C’est en ce qui concerne ces dispositions spécifiques concernant la
législation, l’extradition, et le jugement et le châtiment des individus
accusés d’avoir commis le crime de génocide qu’un Etat partie peut être
considéré comme ayant violé la Convention. Les obligations des Etats
parties, conformément à l’objet et au but de la Convention, visent ainsi à
prévenir le génocide et à punir les individus qui commettent le crime de
génocide et il n’y a aucune intention qu’un Etat partie se punisse lui-
même pour ce crime. Selon Hersch Lauterpacht :
        « La convention pour la prévention et la répression du crime de
     génocide approuvée par l’Assemblée générale en 1948 dispose que le
     génocide, qu’il soit commis en temps de paix ou de guerre, est un
     crime au regard du droit international que les parties s’engagent à
     prévenir et à réprimer, et que les personnes responsables de ce crime
     seront punies « qu’elles soient des gouvernants, des fonctionnaires ou
     des particuliers ». La Convention assujettit ainsi des individus à une
     obligation directe et à la sanction du droit international. » (Interna-
     tional Law and Human Rights, 1950, p. 44 ; les italiques sont de
     nous ; note de bas de page omise.)
Ainsi, l’article I de la Convention doit être interprété à la lumière de
l’article VI et la tentative faite dans l’arrêt, afin d’aboutir au résultat
énoncé dans celui-ci, pour séparer l’article I de la Convention des ar-
ticles IV, V, VI, VII et VIII est pour nous juridiquement indéfendable
et contraire à l’objet et au but de la Convention, au sens du texte de celle-
ci et à l’intention réelle des parties. L’arrêt va à l’encontre de l’intention des
parties contractantes lorsqu’il interprète l’article I de la Convention
comme impliquant ou signifiant logiquement (paragraphe 166 de l’arrêt)
que la Convention impose à l’Etat l’obligation de ne pas commettre de
génocide. Si un Etat peut commettre le crime de génocide, force est de
considérer qu’il peut aussi commettre d’autres crimes, notamment un
meurtre. Mais une telle position n’est ni acceptable ni admise en droit
international positif. Comme on l’a déjà dit, l’« interprétation » par impli-

                                                                              242

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                282

cation ou déduction logique ne peut remplacer la règle primordiale selon
laquelle l’intention des parties au moment où le traité a été conclu doit
être la considération dominante. De plus, selon nous, si la Convention
visait à établir une obligation lourde au point d’entraîner l’attribution
d’une responsabilité pénale à l’Etat ou le prononcé d’une peine à son
encontre par un tribunal international comme la Cour pour génocide, elle
le stipulerait expressément, or elle ne le fait pas. Nous estimons que c’est
pour éviter d’attribuer un génocide à l’Etat lui-même que la Convention
dispose, en son article IV, que « [l]es personnes ayant commis le génocide
ou l’un quelconque des autres actes énumérés à l’article III seront punies,
qu’elles soient des gouvernants, des fonctionnaires ou des particuliers »,
attribuant ainsi la responsabilité du crime aux individus qui le com-
mettent. Un amendement visant à ce que de tels actes commis par des
individus agissant au nom de l’Etat soient considérés comme violant la
Convention et à ce que les affaires y relatives soient soumises à la Cour
internationale de Justice afin qu’elle ordonne la cessation de ces actes et le
paiement de réparations aux victimes a été rejeté durant les négociations
au motif que le but de la Convention était de réprimer le génocide, et que
toute responsabilité autre que pénale n’avait pas sa place dans un tel ins-
trument. La Cour n’a pas de compétence pénale, pas plus qu’elle n’est
équipée pour exercer une telle compétence en l’espèce. En d’autres
termes, la Convention n’habilite pas la Cour à tenir un procès pénal, ni à
imposer à l’Etat l’obligation de verser des dommages-intérêts (punitifs ou
autres) ou de prévoir de tels dommages dans sa législation interne. C’est
pourquoi une tentative antérieure — comme celle faite dans le présent
arrêt — visant à transformer la notion pénale essentiellement individuelle
de génocide consacrée dans la Convention en une notion permettant de
considérer un Etat comme responsable de la commission d’un génocide a
été rejetée durant la négociation de la Convention (voir Nations Unies,
Documents officiels de l’Assemblée générale, troisième session, première
partie, Sixième Commission, annexe, doc. A/C.6/236 et corr.1). Une obli-
gation aussi importante, selon nous, aurait été expressément énoncée
dans la Convention si telle avait été l’intention des parties contractantes.

                                    *   *
   5. Nonobstant notre désaccord avec l’interprétation selon laquelle l’ar-
ticle I de la Convention « implique » une obligation à la charge de l’Etat de
ne pas commettre de génocide, nous avons voté en faveur des dispositions
de l’arrêt concernant la prévention du génocide à Srebrenica en juillet
1995 parce que nous croyons à la valeur intrinsèquement humanitaire de
la conclusion à laquelle la Cour est parvenue et reconnaissons l’impératif
juridique primordial établi à l’article I de la Convention, à savoir le devoir
de l’Etat de faire ce qu’il peut, selon ses moyens et le droit, pour essayer
d’empêcher qu’un génocide soit commis lorsqu’il sait ou devrait savoir
qu’il existe un risque grave qu’il le soit. (Voir également Réserves à la
convention pour la prévention et la répression du crime de génocide, avis

                                                                          243

         APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)                 283

consultatif, C.I.J. Recueil 1951, p. 23 : « les principes qui sont à la base de
la Convention sont des principes reconnus par les nations civilisées comme
obligeant les Etats même en dehors de tout lien conventionnel ».)
   6. Nous pensons que la conclusion à laquelle la Cour aboutit dans son
arrêt en ce qui concerne l’obligation de prévention aurait été juridique-
ment sûre si la Cour l’avait fait reposer sur les résolutions pertinentes du
Conseil de sécurité au lieu des diverses hypothèses avancées dans l’arrêt.
Les formulations actuelles n’indiquent pas clairement quelles possibilités
le défendeur a eu de prévenir le génocide, alors que le Conseil de sécurité
avait en fait très clairement donné l’alarme au sujet de l’imminence du
grave danger humanitaire que représentait toute avance des unités para-
militaires des Serbes de Bosnie sur Srebrenica et ses environs. Le fait que
la constatation de la violation de l’obligation de prévention exige que soit
clairement identifiée une occasion manquée d’intervenir a été soulignée
par la Cour européenne des droits de l’homme dans son interprétation de
l’obligation de protéger le droit de chacun à la vie énoncé au para-
graphe 1 de l’article 2 de la convention de sauvegarde des droits de l’homme
et des libertés fondamentales (voir Osman c. Royaume-Uni, arrêt du
28 octobre 1998, Recueil 1998-VIII, p. 3159). En ce qui concerne les résolu-
tions pertinentes du Conseil de sécurité, nous rappellerons que le Conseil,
dans sa résolution 819 (1993) du 16 avril 1993, a noté les mesures conser-
vatoires indiquées par la Cour en 1993, déclarant notamment que la
République fédérative de Yougoslavie devait prendre toutes les mesures
en son pouvoir afin de prévenir la perpétration du crime de génocide. Le
Conseil poursuivait en condamnant le « nettoyage ethnique » et se décla-
rait notamment préoccupé par les « hostilités systématiques » que menaient
les unités paramilitaires serbes de Bosnie et qui avaient eu pour « consé-
quence directe » une « situation humanitaire d’urgence tragique » à Sre-
brenica. Le Conseil exigeait ensuite, en vertu du chapitre VII, que la zone
de « Srebrenica et ses environs » soit traitée comme une zone de sécurité à
l’abri de toute attaque armée et que la population assiégée puisse recevoir
les secours humanitaires voulus. La décision du Conseil en ce qui concerne
« Srebrenica et ses environs », ainsi que sa préoccupation spécifique au
sujet des crimes de guerre et de la détérioration de la situation humani-
taire à Srebrenica donnent assurément à penser que la direction des
Serbes de Bosnie a eu des occasions réelles d’agir pour essayer de prévenir
le génocide. La prise de conscience de l’existence d’un risque spécifique
aurait pu se produire dès le 2 juillet 1995 (la date du plan visant à réduire
« l’enclave de la zone urbaine »), ou le 6 juillet, jour où l’attaque contre les
environs de Srebrenica a effectivement commencé. Un risque spécifique
existait indéniablement le 12 juillet lorsque Srebrenica était tombée mais
que les meurtres collectifs n’avaient pas encore commencé et que le
Conseil de sécurité, agissant en vertu du chapitre VII, a adopté la résolu-
tion 1004 (1995) dans laquelle il exigeait que les forces des Serbes de Bos-
nie mettent fin à leur offensive et se retirent immédiatement de la zone de
sécurité de Srebrenica et que toutes les parties respectent l’accord du
18 avril 1993 (donnant pour l’essentiel effet à la résolution 819 (1993)).

                                                                            244

        APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. COMMUNE)             284

   7. M. Milošević, même s’il n’a pas été prouvé qu’il contrôlait effecti-
vement la direction des Serbes de Bosnie, aurait pu et aurait dû exercer
les pressions qu’il était en mesure d’exercer, étant donné les directives
humanitaires concernant Srebrenica qui étaient au cœur des décisions
prises par le Conseil de sécurité en vertu du chapitre VII dans ses résolu-
tions 819 (1993), du 16 avril 1993, et 1004 (1995), du 12 juillet 1995.

                                             (Signé) SHI Jiuyong.
                                          (Signé) Abdul G. KOROMA.




                                                                       245

